Citation Nr: 0801361	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-41 808	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for migraines.

2.  Entitlement to an initial rating higher than 10 percent 
for sinusitis with rhinitis.

3.  Entitlement to an initial rating higher than 10 percent 
for hypothyroidism. 


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1980 to January 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which granted service connection for migraine headaches, 
sinusitis with rhinitis, and hypothyroidism under the 
Benefits Delivery at Discharge Program.  The RO assigned a 30 
percent rating for migraine headaches, a 10 percent rating 
for sinusitis, and a 10 percent rating for hypothyroidism 
effective from February 1, 2004, the day after the veteran 
retired from active duty.  She appealed the initial ratings 
assigned.  Jurisdiction of this case was later transferred to 
the RO in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The veteran has migraines with characteristic prostrating 
attacks occurring on average once a month.

2.  The veteran has chronic recurring sinusitis and allergic 
rhinitis with more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting; however, she does not have osteomyelitis or 
symptoms that are near constant.

3.  The veteran's hypothyroidism is well-controlled with 
medication.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for migraine headaches.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code (DC) 8100 (2007).

2.  The criteria are met for a 30 percent initial rating for 
sinusitis with rhinitis.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, 
DCs 6513, 6522 (2007).

3.  The criteria are not met for an initial rating higher 
than 10 percent for hypothyroidism.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.119, DC 7903 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted, the 
claim is substantiated; additional VCAA notice is not 
required with regard to downstream questions such as the 
initial evaluation, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In developing her claim, VA obtained the veteran's service 
treatment records, records from the Family Practice Clinic at 
Altus Air Force Base (AFB), Dr. Aycock, and the LSL Family 
Practice Clinic at Landstuhl Regional Medical Center (RMC).  
In addition, a VA examination was provided in March 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  She has not 
reported that her symptoms are worse since the March 2002 VA 
examination.  

A September 2005 medical record from Altus AFB reports that 
the veteran said a thyroid function test was taken at VA in 
June and was within normal limits.  The report of the thyroid 
test is not of record.  VA has a duty to assist a veteran in 
obtaining evidence necessary to substantiate her claim, but 
in this case the results of thyroid test were normal and so 
this record would not substantiate her claim for an increased 
rating.  The RO sent her a VCAA letter in April 2004 asking 
her to identify any treatment records that would substantiate 
her claims.  She responded by submitting medical records from 
the Family Practice Clinics at Altus AFB and Landstuhl RMC; 
she did not identify any VA treatment.  Furthermore, the 
Decision Review Officer who certified this case for appeal 
noted that VA records were not applicable to these claims.  
In sum, it appears that this reference to a VA treatment 
record was in error; but even if the record does exist, it 
would not be favorable to the veteran's appeal and so the 
RO's failure to obtain it is not prejudicial to the veteran.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Initial Ratings-In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).  

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2007); see also Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

When, as here, the veteran timely appeals the ratings 
initially assigned for her disabilities, VA must consider 
whether she is entitled to "staged" ratings to compensate her 
for times since the effective date of her award when her 
disabilities may have been more severe than at other times 
during the course of her appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Increased Rating for Migraines

Migraine headaches are evaluated using the criteria under DC 
8100.  38 C.F.R. 
§ 4.124a.  The RO assigned a 30 percent initial rating for 
the veteran's migraine headache disability.  A 30 percent 
rating is warranted when there is evidence of migraines with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.

The report of the March 2002 VA examination indicates the 
veteran reported that she had migraine symptoms on a weekly 
basis lasting from 3 to 4 hours aggravated by changes in the 
weather, not eating, stress, and menstrual cycles.  She said 
she used Imitrex to relieve the pain and her function level 
was limited to none during these episodes.  

A January 2004 record from Altus AFB indicates the veteran 
was prescribed Sumatriptan Succinate (i.e. Imitrex) for her 
headaches.  

In a March 2004 statement, the veteran said migraines 
occurred almost monthly, normally once a month for several 
days.  She said she also had headaches other times during the 
month, but they were relieved with medication.  She estimated 
that she missed 20 or more days of work in the past year 
because of a combination of her migraine headaches and sinus 
problems.  

In a May 2004 statement, the veteran's former supervisor said 
the veteran had medical problems on a daily basis.  Her 
supervisor said that fluorescent lighting appeared to trigger 
the veteran's headaches and she was moved into an office with 
more natural lighting.  Her supervisor estimated that she 
missed a month of work during the past year due to medical 
problems.

In a December 2004 statement, the veteran said she had a 
minimum of two prostrating migraines per week.  She said 
these episodes were always prostrating until the medicine 
took effect but the medicine did not always work.  She 
estimated she lost two hours of work during each episode.  
She said migraines usually began as sinus headaches requiring 
bed rest 8 to 10 days per month.  

In an August 2006 statement, the veteran said that 
"everything" triggered her migraines, including her sinus 
problems.  She said her chronic sinus condition was the 
greatest cause of problems.

Medical records dated since February 2004 indicate the 
veteran complained of headaches with sinus pain in February 
2005 and was diagnosed with a sinus infection.  She 
complained of a migraine headache in March 2005 and was given 
Rizatriptan.  She requested a refill of Rizatriptan in July 
2005.  She complained of a tension-type headache in March 
2006, which was described as dull, achy and boring, but not 
excruciating.  In November 2006, she requested a refill for 
Imitrex.  She said she used Imitrex twice a week usually due 
to sinuses, weather changes, menses, etc.  She said she 
usually just used one tab, but she required two tabs 
approximately once a month.    

The evidence indicates the veteran has had recurring migraine 
headaches since she retired from active duty in January 2004.  
The medical records indicate she has been prescribed 
Rizatriptan and Imitrex to relieve her symptoms when these 
headaches occur.  These medications are not preventative and 
are meant to be taken when the first signs of a headache 
occur.  The medical records do not show that she has sought 
or required treatment during a migraine episode.  

The veteran's migraine headache condition is complicated by 
her recurrent sinus problems, which include sinus headaches 
that trigger migraines.  Her sinus problems are also service-
connected and rated separately under the General Rating 
Formula for Sinusitis (DCs 6510-6514).  

To the extent these headache symptoms overlap, pyramiding 
must be avoided.  Pyramiding is the evaluation of the same 
disability or the same manifestation of a disability under 
different diagnostic codes.  38 C.F.R. § 4.14 (2007).  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  As will be discussed in greater detail below, the 
Board finds that a higher 30 percent rating is warranted for 
the veteran's sinusitis because of the frequency of her 
symptoms, which include sinus headaches.  

To warrant a higher 50 percent rating for migraine headaches, 
the evidence must show very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  The rating criteria do not define 
"prostrating."  The Board additionally observes that the 
Court has not undertaken to define "prostrating."  
According to Stedman's Medical Dictionary, 27th Edition 
(2000), pg. 1461, prostration is defined as "A marked loss 
of strength, as in exhaustion." 

In March 2004, the veteran stated that she usually had a 
prostrating migraine once a month.  She said she had 
headaches at other times during the month, but these symptoms 
were relieved by Imitrex.

Later, in December 2004, she said she had prostrating 
migraine headaches twice a week.  The evidence does not 
indicate she has sought treatment during a prostrating 
attack, but she has continued to use Imitrex and Rizatriptan 
to relieve her headaches when they occur.  

A November 2006 medical record supports the fact that she 
takes Imitrex twice a week for her migraine headaches, but 
once a month the headache is so severe that she must take two 
tabs of Imitrex.  This record tends to support the fact that 
she has one prostrating attack per month requiring her to 
take two tabs of Imitrex.  The other headaches are apparently 
relieved after taking one tab and are less severe in nature.  

Although there is evidence that her migraine headaches along 
with her sinus condition require her to take several days off 
per month, she apparently continues to work successfully as a 
paralegal.  This is not commensurate with severe economic 
inadaptability.  Thus, her overall migraine headache 
disability more closely approximates a 30 percent rating 
rather than a 50 percent rating.  

The claim for an increased initial rating for migraine 
headaches must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for Sinusitis and Rhinitis

The veteran's sinusitis has been evaluated using the criteria 
under the General Rating Formula for Sinusitis.  38 C.F.R. § 
4.97, DCs 6510-6514.  A 10 percent rating is warranted when 
there is evidence of one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

To warrant a higher 30 percent rating, the evidence must show 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches pain, and 
purulent discharge or crusting.  An even higher 50 percent 
rating is warranted when the evidence shows sinusitis 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

During her military service, the veteran underwent sinus 
surgery in December 2001 and October 2003.  The report of the 
March 2002 VA examination indicates she complained of sinus 
pain but denied breathing difficulties or discharge.  She 
said she had an allergic attack daily to weekly and frequent 
sinus headaches.  On objective physical examination bilateral 
maxillary sinusitis was present.  Nasal passages were 50 
percent obstructed bilaterally.  An X-ray confirmed chronic 
maxillary sinusitis on the left side.

In March and December 2004 statements, the veteran reported 
that she had continuous chronic sinusitis requiring repeated 
courses of antibiotics.

The veteran's medical records indicate that in November 2004, 
she complained of sinus symptoms and it was noted that she 
had not had antibiotics in several years.  Maxillary sinuses 
were tender and clear, but edema and erythema was noted along 
with clear discharge.  The diagnosis was acute maxillary 
sinusitis and she was given Augmentin, an antibiotic.  A 
month later, in December, she complained of a sore throat, 
sinus pressure, pain, sneezing, itchy eyes and fatigue.  
Nasal canals were clear, sinuses were not tender, and there 
was clear discharge on the left side with edema and erythema 
present.  The diagnosis was nasopharyngitis.  

In February 2005, the veteran complained of sinus headaches 
and pain.  She was diagnosed with acute maxillary sinusitis.  
It was noted that her symptoms were not all typical for a 
bacterial sinus infection, but given her history of sinus 
infections the doctor decided to treat her with 
Sulfamethoxazole, an antibiotic.  In March 2005 she broke out 
in a rash after taking this medication and her antibiotics 
were switched.  

A May 2005 record from Dr. Aycock indicates the veteran had 
last been seen in February 2004.  On objective physical 
examination, the veteran's nose was fairly dry, mucosa was 
allergic, and the doctor did not see any signs of exudate.  
The diagnosis was probable allergic rhinitis.  

In March 2006, the veteran complained of a tension-type 
headache and sinusitis.  She said she was not having any 
discharge or coughing.  On physical examination, her nasal 
mucosa was red with crusts and sores.  She had bilateral 
tenderness of the frontal sinus, but no nasal discharge.  She 
said she would go home and take some Tylenol and Claritin.  
In April 2006, she returned complaining of sinus symptoms.  
On objective physical examination she had tenderness of her 
right sinus.  The doctor noted that she would be treated 
early with antibiotics because of her history of recurrent 
sinusitis.  In May 2006, she reported that she felt fine and 
had no symptoms.

In August 2006, the veteran complained of frequent sinus 
infections that were unresponsive to antibiotics.  On 
objective physical examination, her mucus membranes were 
erythematous.  The left sinus cavity was visible using simple 
optic examination light in the nose.  There was a small 
amount of pale yellow to clear drainage.  Flaring nasal alae 
were not observed.  The primary diagnosis was chronic 
sinusitis and she was referred to an ear, nose, and throat 
consultation.  A February 2007 record indicates she 
complained of a sinus infection since December 2006.  On 
objective examination, nasal mucosa were pink and flaring 
alae were not observed.  She had clear nasal drainage.  The 
diagnosis was chronic sinusitis and antibiotics were 
prescribed.  

The medical evidence indicates the veteran was treated for 
sinusitis using antibiotics in November 2004, February and 
March 2005, and March and April 2006, and February 2007.  She 
was also diagnosed with sinusitis in August 2006, but it is 
unclear whether antibiotics were prescribed.  Although the 
evidence does not indicate she has had three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, there is evidence of chronic recurring 
sinusitis characterized by headaches and sinus pain.  
Resolving all reasonable doubt in her favor, her symptoms are 
frequent enough to warrant a 30 percent rating for six or 
more non-incapacitating episodes of sinusitis per year.  
Although she argues her symptoms are near constant, the 
medical evidence does not support this.  The Board has also 
considered the criteria for evaluating allergic rhinitis, but 
a rating higher than 30 percent is not available under DC 
6522.

Increased Rating for Hypothyroidism

Hypothyroidism is evaluated using the criteria under DC 7903.  
38 C.F.R. § 4.119.  The RO assigned an initial 10 percent 
rating for the veteran's hypothyroidism.  A 10 percent rating 
is warranted for fatigability, or; continuous medication 
required for control.  A 30 percent rating is warranted for 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating is warranted for muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  

The report of the March 2002 VA examination indicates that 
hypothyroidism was diagnosed in April 1997, and she was 
taking Synthroid.  She reported no side effects, but said she 
had problems in cold and hot weather.  The examiner noted 
that the mental examination was normal.  

In her December 2004 statement, the veteran said that she was 
on a daily dose of Synthorid, which was increased in 2003.  
She said she had repeated instances of fatigue, mental 
sluggishness, constipation and poor circulation.  
 
Since the veteran retired from active duty, the medical 
evidence is unremarkable for any specific treatment for 
hypothyroidism.  A January 2005 medical record notes that her 
thyroid was not enlarged.  In March 2005, she complained of 
sinus problems, headaches, and fatigue.  It was also noted 
that she complained of constipation and was taking Tylenol.  

A September 2005 record indicates that her thyroid function 
was within normal limits and she was continuing to take 
Synthroid.  The report of a May 2006 physical indicates she 
reported feeling fine without any symptoms.  She said she was 
not feeling tired or poorly and had had no recent weight 
changes.  

November 2006 and February 2007 records note hypothyroidism 
on her problem list, but do not list any active medication 
for treating the condition.  

Although the veteran has had instances where she has 
complained of fatigue and constipation associated with 
treatment for other medication conditions, there is no 
indication that she has chronic fatigue and constipation 
associated with hypothyroidism.  

There is also no evidence of mental sluggishness.  The 
evidence indicates the hypothyroidism has been well-
controlled using medication.  Hypothyroidism, thus, more 
closely approximates the criteria for a 10 percent rating.  A 
higher initial rating is not warranted.

The claim for an increased initial rating for hypothyroidism 
must be denied because the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Extraschedular Consideration

In this case, there is no showing that the veteran's service-
connected disabilities present such an exceptional or unusual 
disability picture so as to warrant the assignment of initial 
ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.  

Although her former supervisor stated that the veteran lost 
approximately a month of work during 2003 because of her 
medical conditions, the evidence indicates she remains 
gainfully employed as a paralegal.  The veteran's schedular 
evaluations are intended to compensate her for considerable 
time lost from employment consistent with those evaluations.  
38 C.F.R. § 4.1 (2007).  The medical evidence also does not 
show frequent periods of hospitalization or other evidence 
that would render impractical the application of the regular 
schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased initial rating for migraines is denied.

An initial 30 percent rating is granted for sinusitis with 
rhinitis, effective February 1, 2004.

An increased initial rating for hypothyroidism is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


